Citation Nr: 1108326	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  10-40 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 for additional disability of the bladder and/or heart due to the prescription of Plavix by the Department of Veterans Affairs subsequent to an August 2008 angioplasty.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from September 1952 to September 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO) which denied compensation under 38 U.S.C.A. 1151 for a heart condition resulting in stent placement, and for bladder cancer resulting in hemorrhaging.   

The Board notes that although the RO characterized the Veteran's claim under 38 U.S.C.A. 1151 as two separate claims, it appears that the Veteran is claiming that he sustained additional disability due to one specific incident; specifically VA's prescription of Plavix subsequent to an August 2008 angioplasty.  Therefore, the Board has recharacterized the issue on appeal as entitlement to compensation under 38 U.S.C.A. 1151 for additional disability of the bladder and/or heart due to the prescription of Plavix subsequent to an August 2008 angioplasty.


FINDING OF FACT

The Veteran does not have an additional disability of the bladder and/or heart due to the prescription of Plavix by the Department of Veterans Affairs subsequent to an August 2008 angioplasty; there is no showing of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment; and the Veteran is not shown to have additional disability due to an event not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a disability of the bladder and/or heart is not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for benefits under 38 U.S.C.A. § 1151, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

In the present appeal, VA did not provide the Veteran with VCAA notice of the type of specific evidence necessary to establish a disability rating or effective date prior to the initial rating decision.  However, as the Board concludes below that the preponderance of the evidence is against the Veteran's claim for compensation, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication that any notice deficiency reasonably affects the outcome of this case.  Thus, the Board finds that any failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Veteran's VA and private treatment records, a VA examination report, a supplemental VA opinion, and lay statements have been associated with the claims file.  The Board notes that the Veteran indicated in an August 2009 statement that he received treatment from Dr. W.R.A. and Dr. A.K. prior to and subsequent to his August 2008 VA surgery.  He also indicated that he sent a letter from Dr. J.G. in support of his claim.  The Veteran has also noted several other physicians from whom he has received treatment in various lay statements.  Some of these physicians appear to be VA physicians, and it is not clear that all of this identified treatment is related to the Veteran's currently claimed bladder and heart conditions.  In an August 2010 notice letter, the RO requested that the Veteran sign an Authorization and Consent to Release Information for Dr. W.R.A. and Dr. A.K., and requested that the Veteran provide addresses for these physicians.  The Veteran subsequently signed an authorization and consent form for Dr. W.R.A., Dr. A.K., and Dr. J.G.; however, the physicians' addresses were not included in the form.  The Veteran included a statement, indicating that he had mailed the doctor's phone numbers and addresses many times, and he stated that he was not physically or mentally capable to do so time and time again.  The Board notes that although the Veteran provided phone numbers for Dr. W.R.A., Dr. A.K., and Dr. J.G. in June 2010, he did not provide addresses for these physicians.  Nonetheless, a review of the claims file shows that VA has already received private treatment records from Dr. W.R.A. and Dr. A.K. dated in 2008 and 2009 prior to and subsequent to the Veteran's August 2008 surgery; Dr. J.G. was noted in these records as the referring physician.  Additionally, the Board has received the August 2009 letter from J.G. submitted in support of expedition of the Veteran's claim.  It appears, from a September 2010 statement, that after speaking with a VA representative, the Veteran decided not to submit additional evidence from Dr. J.G. as reportedly this, and any additional records request, would ultimately slow down his claim.  It does not appear that there is any additional relevant evidence, identified by the Veteran that has not been received.  The Veteran, in the present case, has not clearly identified or specifically requested that VA obtain any additional relevant evidence not currently of record.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  In light of the foregoing; the Board finds that VA has satisfied its duty to assist the Veteran and has made reasonable efforts to obtain relevant records in this case.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran was afforded a VA examination in March 2009, and an addendum opinion was provided by the same VA examiner in October 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA opinions obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's reported history, complaints, and symptoms; and contain an adequate opinion based on the available evidence of record; and contain an adequate statement of the reasons and bases for the opinion rendered as the Board will discuss below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the Board finds that all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B. Law and Analysis 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97. 

38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or compensated work therapy program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  To establish that the provision of training and rehabilitation services or a compensated work therapy  program proximately caused a veteran's additional disability, it must be shown that the veteran's participation in an essential activity or function of the training, services, or compensated work therapy program provided or authorized by VA proximately caused the disability or death.  The veteran must have been participating in such training, services, or compensated work therapy program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a compensated work therapy program under 38 U.S.C§ 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or compensated work therapy program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and facilities.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

The Veteran alleges that he sustained an additional disability of the bladder and/or heart due to VA's prescription of Plavix subsequent to an August 2008 angioplasty.  

VA and private treatment records show that the Veteran had a long history of bladder cancer and heart problems prior to his August 2008 angioplasty.  A March 2008 VA examination of the heart shows that the Veteran had his first heart attack in 1964.  He had a bypass surgery after a 1995 heart attack.  

Private treatment records from Dr. W.R.A. show that he Veteran had a cystoscopy in February 2008 and was found to have bladder carcinoma.  He underwent a transurethral resection of bladder tumors in March 2008.  Treatment notes indicate that the Veteran had bladder tumors which were first diagnosed in the 1990s. 

In August 2008, the Veteran had a percutaneous transluminal coronary angioplasty (PTCA) of the 2nd diagonal (D2) artery and the mid left anterior descending (LAD) artery.  A careful review of the cardiac procedure note shows that a balloon angioplasty of D2 was completed and a whisper wire stent was placed.  Thereafter, the Veteran had a balloon angioplasty of the mid LAD. Though the angioplasty was completed, due to very tortuous vessel take off and poor guide support due to a large root, they were unable to cross the lesion with a stent.  The record indicates that the Veteran had successful stenting of the D2; however, a stent was not placed in the mid LAD after the Veteran's angioplasty.  The Veteran was prescribed 75 milligrams of clopidogrel bisulfate (Plavix) approved for a status post catheterization and stent.  

The Veteran was hospitalized for bladder cancer and hematuria in September 2008.  The Veteran was seen by the VA urology clinic for hematuria which began the day prior.  The Veteran noticed clots of blood in his urine.  The Veteran was noted to have a history of bladder cancer.  One week prior the Veteran's admission, he had undergone an angioplasty of his mid LAD artery.  Upon discharge, he was placed on aspirin and Plavix.  He had three rounds of intravesicle chemotherapy which he had not been able to complete due to going into congestive heart failure with each round.  The urologist spoke to cardiology who believed that the Veteran should not go off Plavix at that time as he had recently undergone an angioplasty and should be on Plavix for six weeks.  The Veteran was admitted and was placed on continuous bladder irrigation.  Throughout his hospital stay, his urine for the first several days remained pink-lemonade colored.  Flushing routinely did not reveal any large amount of clots.  Cardiology was contacted and it was then decided that the Veteran could stop his Plavix which was discontinued.  Eventually, the Veteran's urine was clear with no CVI and the catheter was discontinued after the CVI was discontinued.  The Veteran was discharged home.  He was given a follow up within one week for cystoscopy for evaluation of his hematuria for possible bladder cancer recurrence.  

Private treatment records include a February 2009 cardiac stress test and evaluation completed by Dr. A.K. 

The Veteran was afforded a VA examination in March 2009.  The VA examiner provided an addendum opinion in October 2009.  The claims file and VA treatment records were reviewed.  The Veteran alleged that he had surgery at the VA Medical Center in Kentucky in August 2008 to place a stent in his heart and was subsequently prescribed Plavix.  He stated that as a result, he began hemorrhaging from his bladder cancer.  He was told by another doctor to stop taking Plavix, and that the stent should have fixed the problem.  Pertinent findings from the Veteran's VA treatment records were noted by the VA examiner, and were included in his examination report.  

The VA examiner stated, in March 2009, that a review of the medical literature pertaining to cardiac stent placement and the use of antithrombotic agents after the placement of stents was done.  He stated that all patients undergoing percutaneous coronary intervention were given combined antithrombotic therapy with aspirin, clopidogrel (Plavix), heparin, and in many cases a GP IIb/IIIa inhibitor.  The VA examiner opined that it was not likely that the Lexington VAMC demonstrated any negligence, carelessness, lack of good judgment, or similar finding of fault in the administration of Plavix after stent placement.  A review of the medical literature shows that prescribing of Plavix to a patient with multiple vessel coronary artery disease who has been treated with sent placement represents the standard of care.  He stated that Plavix is a type of anticoagulant, and therefore there was an increase in risk for bleeding complication.  This risk was felt to be outweighed by the benefit it provides in prevention of stent occlusion.  The bleeding that happened from the Veteran's bladder was not an event that was not reasonably foreseeable.  The medical staff that treated the Veteran's coronary artery disease appeared not to have deviated from the recommended standard of care. 
 
An October 2009 addendum opinion further shows that it was less likely as not that the Veteran suffered additional permanent disability or increased disability as a result of anticoagulation with Plavix as standard protocol for cardiac stent placement.  In that regard, the VA examiner stated that he was not able to locate clinical evidence to suggest that there had been permanent disability suffered as a result of VA medical care, specifically, the administration of Plavix to prevent thrombosis after cardiac stent placement.  The VA examiner stated that the bladder hemorrhage that occurred was at least as likely as not related to anticoagulation with Plavix; but this hemorrhage was controlled and additionally was caused in part by the fact the Veteran had a history of bladder cancer.  The bleeding was minor and did not appear to have been responsible for any permanent disability.  The VA examiner again opined that this event was not an event that was not reasonably foreseeable.  In that regard, bleeding is a known risk factor that occurs commonly with the administration of anticoagulants.  The VA examiner reiterated that there was no evidence to support any claim of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA.

VA treatment records dated in 2009 and 2010 show that the Veteran continues to be followed at VA for bladder carcinoma with bladder tumors which were "too numerous to count."  The Veteran was noted to have significant hematuria on Plavix after a PTCA.  The Veteran also continued to be followed for coronary artery disease with stable angina.  VA treatment notes in October 2009 show that the Veteran would benefit from anticoagulation therapy, but he also had a history of bladder carcinoma which could hemorrhage with anticoagulation therapy.  The physician found that the benefit he would receive from anticoagulation therapy was greater than the risk of hemorrhagic bleeding from his bladder carcinoma at that time.  However, the Veteran had made it clear that he would not like anticoagulation therapy, and he refused to take Plavix after his percutaneous coronary intervention last year due to the same reasons.  

An August 2009 letter from Dr. J.G. shows that the Veteran had inoperative, terminal coronary artery disease and bladder cancer.  

In various lay statements, the Veteran contends that a stent was not placed at the time of the August 2008 surgery.   He asserts that his hemorrhaging and current medical conditions are a result of VA's prescription of Plavix.    

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra.  

In the present case, the Veteran is competent to report his understanding that he did not have a stent placed at the time of his August 2008 surgery.  He is also competent to report that he was prescribed Plavix subsequent to his surgery.  However, the Board finds that the Veteran has not provided the most credible testimony in this case with regard to the events which occurred during his August 2008 angioplasty.  In that regard, the Veteran's reports are not supported by the objective evidence shown in his August 2008 VA operative note.  A careful review of the August 2008 VA operative note and subsequent VA treatment reports shows that the Veteran had a balloon angioplasty of the D2 and mid LAD artery.  Stenting was not done to the LAD at that time due to poor guide support; however, treatment reports show that a whisper wire stent was placed in D2.  Follow-up treatment reports also indicate that a stent had been placed.   

Further, the Veteran is not competent to testify that he has an additional disability due to the administration of Plavix subsequent to his August 2008 angioplasty.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay witness can provide an "eye-witness" account of visible symptoms, but cannot offer evidence that requires medical knowledge, such as causation or etiology of a disease or injury).  See also 38 C.F.R. § 3.159(a)(2).  Nor, is the Veteran competent to provide testimony on whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; therefore, the Board finds that competent medical evidence is required in this regard. 

Although the Veteran's bladder tumors and his coronary artery disease may have increased in severity since August 2008; this increase is not shown to be a qualifying "additional disability" within the meaning of 38 U.S.C.A. § 1151; i.e. that the Veteran had additional disability "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" and the proximate cause of the disability was due to "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable."  See 38 U.S.C.A. § 1151.  

March 2009 and October 2009 VA opinions were provided in conjunction with a review of the claims file.  Pertinent findings from the Veteran's VA treatment records were noted along with the Veteran's contentions.  The VA examiner concluded, after a review of the medical evidence, that it was less likely as not that the Veteran suffered additional permanent disability or increased disability as a result of anticoagulation with Plavix.  In that regard, the VA examiner stated that he was not able to locate clinical evidence to suggest that there had been permanent disability suffered as a result of the administration of Plavix to prevent thrombosis after the Veteran's cardiac stent placement.  Although the Veteran's bladder hemorrhage was found to likely be related to anticoagulation with Plavix; this hemorrhage was found to be controlled.  The bleeding was minor and temporary as the examiner found that it did not appear to have been responsible for any permanent disability.  Further, the VA examiner opined that VA did not demonstrate any negligence, carelessness, lack of good judgment, or similar finding of fault in the administration of Plavix after stent placement.  Based on a review of medical literature, the VA examiner found that the prescription of Plavix represented the standard of care for a patient with multiple vessel coronary artery disease who has been treated with sent placement.  Finally, the VA examiner found that the bleeding from the bladder that occurred was not an event that was not reasonably foreseeable.  In that regard, bleeding was noted to be a known risk factor that occurs commonly with the administration of anticoagulants; however, this risk was felt to be outweighed by the benefit it provides in prevention of stent occlusion.  

According to the United States Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  

In this case, the Board finds that the March 2009 and October 2009 VA opinions provide competent and credible evidence showing that the Veteran had not sustained an additional disability as a result of VA treatment in August 2008 and the administration of Plavix.  The VA examiner had the opportunity to review the medical evidence in the claims file, as well as the Veteran's lay statements.  The medical evidence reviewed and discussed by the VA examiner was factually accurate.  Based on all the evidence and on his expertise, the VA examiner found that the Veteran had not sustained an additional disability as a result of VA medical or surgical treatment furnished to the Veteran, and he found no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  His conclusion was based on his review and discussion of the medical evidence and medical principals involved.  Further, the Board finds that the VA examiner's opinions are supported by medical evidence which reflects a long history of bladder cancer and coronary artery disease prior to the Veteran's August 2008 surgery.  Further, VA treatment records dated in October 2009 show that the Veteran's physicians continue to find that he Veteran would benefit from anticoagulation therapy, and that this outweighed the risk of hemorrhagic bleeding from his bladder carcinoma at that time.  

The Board finds that the Veteran did not have additional disability caused by hospital care, or medical or surgical treatment furnished to the Veteran by VA, to include the prescription of Plavix subsequent to an August 2008 angioplasty and stent placement.  The Board notes that even if the Veteran were found to have additional disability caused by hospital care, medical or surgical treatment furnished to the Veteran, there is no showing of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment.  See 38 U.S.C.A. § 1151.  Further, any complications which occurred in conjunction with the Veteran's treatment were not shown to be due to an event that was not reasonably foreseeable.   

In light of the foregoing, the Board finds that compensation under 38 U.S.C. 1151 for additional disability of the bladder and/or heart due to the prescription of Plavix by the Department of Veterans Affairs subsequent to an August 2008 angioplasty is not warranted.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.





ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A § 1151 for additional disability of the bladder and/or heart is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


